Title: From Thomas Jefferson to Thomas Elwyn, 8 March 1805
From: Jefferson, Thomas
To: Elwyn, Thomas


                  
                     Washington Mar. 8. 05.
                  
                  Th: Jefferson presents his compliments to mr Elwyn & this thanks for the pamphlet he has been so kind as to send him, and which he shall peruse with pleasure in his first spare moment. he had before observed what was said in the Chronicle of it’s conciliatory tendency. some are of opinion that attempts at conciliation are useless. this is true only as to distinguished leaders who had committed themselves so far that their pride will not permit them to correct themselves. but it is not true as to the mass of those who had been led astray by an honest confidence in the government & by misinformation. the great majority of these has already reconciled itself to us, & the rest are doing so as fast as the natural progress of opinion will permit. he presents his friendly salutations to Mr. Elwyn.
               